Title: From Thomas Jefferson to the County Lieutenants of Berkeley and Frederick, 16 February 1781
From: Jefferson, Thomas
To: County Lieutenants



Sir
Richmond Febry. 16. 1781.

I have with exceeding distress of mind received information that the service to which the Militia of the Counties of Frederick and Berkely have been called Westwardly is so disagreeable as to render it probable that that call will be very imperfectly obeyed. A knowledge that an extensive combination of Indians had been formed to come on our frontier early in the spring induced us to prevent  them by striking the first stroke. The Counties Westward of the Allegany were called on in the first place, and their numbers not sufficing, it was concluded to make them up by a call on some of the Counties on this side of the Allegany. Those of Hampshire, Berkely, and Frederic were deemed the most proper as being nearest to Pittsburg and farthest from the Southern war. The expedition if carried to the greatest extent would end by the last of June. Should this expedition be discontinued, the Savages will be spread on our whole Western frontier: in that case not a man can be brought during the whole Summer from the Western side of the Blue-ridge; and what will be the consequence of leaving the Army of Ld. Cornwallis and the Army at Portsmouth to be opposed by the lower Country only, I had rather the friends of their Country should reflect than I foretell. We are all embarked in one bottom, the Western end of which cannot swim while the Eastern sinks. I am thoroughly satisfied that nothing can keep us up but the keeping off the Indians from our Western quarter; that this cannot be done, but by pushing the war into their Country; and that this cannot be attempted but with effectual aid from those three counties. This reasoning is simple, and the conclusion of it melancholy. A hope is held out to us that an aid as effectual can be obtained from your County by the engaging of Volunteers to go instead of the militia. Trusting to this assurance and the zeal of your people which never before has failed us, I will so far throw our safety on them, as to revoke the orders for their peremptory march as militia and depend on their sending a sufficient number of Volunteers. These Volunteers must proceed according to the orders given as to the militia except that some extention of time must be admitted. This I leave to your discret[ion]. Be punctual in advising Genl. Clarke and myself from time to time of your progress and expectations.
I am with much respect Sr. Yor. most obt. hble Sert.,

T.J.


P.S. [to the Frederic Lieutenant] I rely on you in every event to send forward to Pittsburg under a proper escort the Stores sent on to you from different places as advised in my original letter.

